Citation Nr: 0006734	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  99-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The RO based its November 1998 rating decision that denied 
the veteran's claim for an increased rating for lumbosacral 
strain on the following finding:  "The claimant failed to 
report for a VA examination scheduled at VA Medical Center, 
Tuskegee, AL, on October 20, 1998.  Evidence expected from 
this examination which might have been material to the 
outcome of this claim could not be considered."  

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655(a) (1999).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (1999).

While the law is clear regarding the consequences of a 
claimant's failure to report for a scheduled VA examination 
(particularly in a claim for an increased rating), the record 
in this case remains unclear as to whether the veteran's 
spinal examination was scheduled in a proper manner and 
whether the veteran received timely notice thereof.  A 
computer-generated Compensation and Pension (C&P) Exam 
Inquiry, dated October 21, 1998, notes under the heading 
"Requested exams currently on file" the following 
information:  "Spine (Cervical, Thoracic & Lumbar); 
Requested on Oct. 21, 1998 at 09:39:59 by Montgomery RO - 
Open."  In addition, a C&P Examination Request Worksheet 
contains the following hand-written notation dated October 
21, 1998:  "Exam was not input as directed."  Finally, a 
computer-generated examination cancellation form dated 
October 30, 1998 comments as follows:  "No phone contact as 
of 10-30-98 at 12:25pm.  Tried to call veteran on 10-28 to 
get time of appt. changed for 10-30 at 3:00 because Dr. was 
in a conference.  Left message on answering machine 10-28.  
Failed to re-report 10-20-98."  

Although the record shows the RO attempted to schedule a 
spinal examination for October 30, 1998, the rating decision 
indicates the denial of the veteran's claim  based on his 
failure to report for an examination scheduled for October 
20, 1998.  However, there is no record of a spinal 
examination scheduled for October 20, 1998.  It is possible 
that the last notation on the computer-generated examination 
cancellation notice was entered in error and should have read 
"failed to re-report 10-30-98" and that the RO relied on 
the erroneous entry in preparing its rating decision.  
However, due process concerns require that the veteran be 
given the benefit of the doubt in this instance and again be 
afforded the opportunity to submit to a VA C&P examination.  

The Board notes that the veteran's attorney, in a VA Form 9 
(Appeal to the Board of Veterans' Appeals) filed February 12, 
1999, purports to waive the veteran's right to a C&P 
examination in order to expedite his claim.  However, as 
noted in the legal authority cited above, such a waiver would 
result in an automatic denial of the veteran's claim because, 
given the lack of pertinent, recent medical evidence in this 
case, the veteran's entitlement to an increased rating cannot 
be established without a current VA examination.  In the best 
interest of the veteran, the Board will therefore disregard 
the veteran's attorney's request for a waiver of a VA 
examination.  


REMAND

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
examined him or have afforded him 
treatment for his lumbosacral strain 
since May 1998.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
examination of or treatment rendered for 
his lumbosacral strain.  

3.  Following receipt of any and all such 
records, the RO should afford the veteran 
a VA spinal examination. 

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof.  In addition, the RO should 
carefully document all correspondence 
with the veteran with regard to the 
scheduling of his VA spinal examination.  

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether an increased rating 
for the veteran's service-connected 
lumbosacral strain can now be granted.  
If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto. The appellant 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The case should 
then be returned to the Board for further 
appellate consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.



		
	M.W. GREENSTREET
	Member, Board of Veterans' Appeals



 

